Citation Nr: 1512233	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to April 2, 2012, for a 60 percent rating for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an effective date prior to December 21, 2011, for entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU), on a schedular basis pursuant to 38 C.F.R. § 4.16(a) (2014).  

3.  Entitlement to an effective date prior to December 21, 2011, for entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU), on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (2014).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Air Force from June 1980 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and July 2012 Rating Decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The April 2012 Rating Decision, inter alia, granted an increased rating of 60 percent for DDD of the lumbar spine, effective April 2, 2012.  The July 2012 Rating Decision granted entitlement to a TDIU, effective December 21, 2011.  

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefit Management System (VBMS) and "Virtual VA" files.  

Additionally, the Board notes that the Veteran was represented by Attorney Andrew R. Ruiz, as shown by a VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, executed in June 2011.  However, in October 2013, subsequent to the Veteran's certification of the present appeal to the Board in August 2013, Attorney Ruiz submitted a Motion to Withdraw as the Veteran's representative.  Review of the submitted Motion reveals that it is compliant with 38 C.F.R. § 20.608(b)(2) (which governs withdrawal of service by a representative after certification of the affected appeal to the Board).  That is, the Motion contained those items specified by section 20.608(b)(2):  a reason for the request to withdrawal ("a fundamental disagreement" with the Veteran/client); the Veteran's name and VA file number; a signed statement indicating that a copy of the motion was sent to the Veteran via U.S. Mail at his current address; and proof of filing with the Board's Senior Deputy Vice Chairman at the correct address.  Correspondence from a representative of the aforementioned Board official dated in November 2013 advised the Veteran of the cited withdrawal and advised him of the various options available to him with respect to his representation before the Board, to include representation by an accredited Veterans Service Organization (VSO).  In March 2014, the VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, was executed in favor of the Texas Veterans Commission.  Accordingly, the Texas Veterans Commission is recognized as the Veteran's representative, as reflected on the title page.  See 38 C.F.R. § 14.631(e)(1) (only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim).  

This decision bifurcates the issue of entitlement to a TDIU prior to December 21, 2011, into two theories (on a schedular basis pursuant to 38 C.F.R. § 4.16(a) and on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

Therefore, the issue of entitlement to an effective date prior to December 21, 2011, for entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran first met the criteria for a 60 percent rating for his service-connected DDD of the lumbar spine at the time of his April 2, 2012, VA examination.  

2.  The Veteran's informal claim for TDIU was received on August 9, 2010.

3.  The Veteran's formal claim for TDIU (VA Form 21-8940) was received on October 29, 2010.

4.  The Veteran did not meet the schedular criteria for TDIU benefits prior to December 21, 2011.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to April 2, 2012, for a 60 percent rating for DDD of the lumbar spine, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2014).

2.  The criteria for an effective date earlier than December 21, 2011, for the grant of a TDIU on a schedular basis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The current appeal is for earlier effective dates for an increased disability rating and TDIU.  Earlier effective date issues are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement (NOD).

In a letter dated in November 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA records, VA examination reports and medical opinions, Social Security Administration disability benefit records, and statements from the Veteran and his representative.  In view of the foregoing, VA's duties to notify and to assist have been notified, and no further assistance is due the Veteran.  

II.  Applicable Law-Earlier Effective Dates for 60 Percent Rating and TDIU

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000); Dalton v. Nicholson, 21 Vet. App. 23 (2007).   

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155  any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.  

III.  Entitlement to Effective Date for a 60 Percent Rating for DDD of the Lumbar Spine Prior to April 2, 2012

In July 2012, the Veteran's representative stated that the Veteran "is not contesting the 60% [assigned his low-back disorder], but the veteran is contesting the effective date."  In an attachment to the VA Form 9 Substantive Appeal received in December 2012, the representative contended that the Veteran was entitled to an effective date at least six weeks prior to April 2, 2012, citing the criteria for intervertebral disc syndrome (IVDS) based upon incapacitating episodes, discussed more fully below.  The Veteran's representative concluded in December 2012 that "the [April 2012] Rating Decision and the [July 2012 Statement of the Case] SOC decision are not based on medical evidence, but they are based on the convenience of scheduling a [Compensation and Pension] C & P exam on April 2, 2012."  For the reasons below, the Board finds that an effective date prior to April 2, 2012, for a 60 percent rating for the Veteran's service-connected DDD of the lumbar spine is not warranted.   

The Veteran's service-connected DDD of the lumbar spine has been rated (commencing with the date of his claim for service connection filed in May 2005) pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome.  A 60 percent rating is warranted for IVDS with incapacitating episodes having a duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  The current effective date of April 2, 2012, for the Veteran's 60 percent disability rating for his DDD of the lumbar spine is the date of the VA examination of the spine indicating that the Veteran had at least 6 weeks of incapacitating episodes over the preceding 12 months.  

Review of the pertinent evidence of record reveals that the aforementioned criteria for a 60 percent rating were not met prior to the April 2012 VA examination.  VA treatment records received in May 2013 include a VA operative note dated in May 2007, indicating that an L4-L5 and L5-S1 PLIF (posterior lumbar interbody fusion) was performed.  A VA neurosurgery nurse practitioner note dated in June 2007 stated that the Veteran was "doing well" following evaluation in neurosurgery clinic.  An August 2007 VA neurosurgery outpatient note again found that the Veteran was doing well.  During September 2007 VA primary care evaluation, the physician indicated that the Veteran's X-rays showed "good lumbar fusion."  

During July 2007 VA examination of the spine, the examining physician noted that X-ray of the lumbar spine showed good alignment of the vertebral bodies.  Range of motion testing was not performed.  Upon January 2009 VA examination of the spine, the examiner indicated that there were no incapacitating episodes with respect to the thoracolumbar spine over the preceding 12 months.  VA examination of the spine in October 2010 also recorded no incapacitating episodes of the spine within the preceding 12 months.  Indeed, as stated previously, the first evidence of incapacitating episodes over the preceding 12 months was elucidated during the Veteran's April 2012 VA examination.  

Contrary to the allegations of the Veteran's representative, the 60 percent rating assigned is based upon medical evidence (i.e., the April 2012 VA examination).  Notably, the Veteran has not provided evidence which would warrant the assignment of an earlier effective date.  

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400(o)(2).  In this instance, the April 2012 VA examination is the earliest date upon which it is factually ascertainable that an increase in the Veteran's DDD of the lumbar spine warranted an increased rating of 60 percent (and the Veteran's claim for an earlier effective date was received one month later, in May 2012).  Hence, the current effective date of April 2, 2012, for a 60 percent rating for the Veteran's service-connected DDD of the lumbar spine was properly assigned.  

The Board wishes to memorialize that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes), specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a.  However, because the April 2012 Rating Decision granted service connection and assigned separate disability ratings for radiculopathy of the right and left lower extremities, separate ratings for neurological abnormalities are not warranted in this case.  

IV.  Entitlement to Effective Date for TDIU Prior to December 21, 2011, On a Schedular Basis Pursuant to 38 C.F.R. § 4.16(a).  

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the combined rating percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU claim should be submitted to the Director, Compensation and Pension Service, for consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  

Turning to an overview of the history of the Veteran's disability evaluations in the instant case, an August 2007 Decision Review Officer (DRO) decision granted service connection for obstructive sleep apnea, and assigned a 50 percent rating effective May 10, 2005.  

Service connection for a low back disability was granted by the Board in a September 2008 decision (which vacated a July 2008 Board decision which denied service connection for a lumbar spine disability).  The August 2009 Rating Decision:  implemented the Board's grant of service connection for DDD of the lumbar spine and assigned a 20 percent rating effective May 1, 2005; assigned a 100 percent rating for DDD effective May 14, 2007, pursuant to 38 C.F.R. § 4.30(a)(1); and assigned  a 20 percent rating effective from August 1, 2007.  

Through an April 2012 Rating Decision the RO:  (1) granted an increased rating of 60 percent for DDD of the lumbar spine, effective April 2, 2012; (2) granted service connection for depressive disorder, not otherwise specified (NOS), as secondary to the Veteran's service-connected DDD of the lumbar spine, and assigned a 50 percent rating effective December 21, 2011; (3) granted service connection for radiculopathy of the right lower extremity (RLE) as secondary to the Veteran's service-connected DDD of the lumbar spine, and assigned a 20 percent rating from December 21, 2011; and (4) granted service connection for radiculopathy of the left lower extremity (LLE) as secondary to the Veteran's service-connected DDD of the lumbar spine, and assigned a 10 percent rating from June 21, 2006, and a 20 percent rating from April 2, 2012.  

Thus, the Veteran's combined evaluation was:  (1) 20 percent from May 1, 2005; (2) 60 percent from May 10, 2005; (3) 100 percent from May 14, 2007 (38 C.F.R. § 4.30); (4) 60 percent from August 1, 2007; (5) 90 percent from December 21, 2011 (bilateral factor of 2.8 percent for Diagnostic Codes 8520, 8520); and (6) 90 percent from April 2, 2012 (bilateral factor of 3.6 percent for Diagnostic Codes 8520, 8520).  

In its July 2012 Rating Decision, the RO granted entitlement to a TDIU effective December 21, 2011, as the Veteran first met the 38 C.F.R. § 4.16(a) schedular requirements for a TDIU on that date (because his depressive disorder, NOS, was rated as greater than 40 percent disabling, and his combined disability was rated as greater than 70 percent disabling).  See 38 C.F.R. § 4.16(a).  Consequently, because the Veteran's combined rating was not at least 70 percent, and he did not have a single disability rated as 60 percent or more, or two or more disabilities with one rated as 40 percent or more, he was not entitled to a TDIU on a schedular basis prior to December 21, 2011.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Hence, in view of the foregoing, the currently-assigned effective date for a TDIU of December 21, 2011, on a schedular basis pursuant to 38 C.F.R. §  4.16(a), is proper.  


ORDER

Entitlement to an effective date prior to December 21, 2011, for entitlement to a TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a), is denied.  

REMAND

In his informal claim for a TDIU received in August 2010, the Veteran stated "My [low-back] rating should have been 100% since I can't and haven't worked since I first ruptured one of my disc[s] back in May of 2006."  From that time until December 20, 2011, the Veteran did not have one service-connected disability rated at 60 percent or more, or one service-connected disability rated at 40 percent or more and one or more additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, even though the Veteran does not meet the schedular requirements for a TDIU prior to December 21, 2011, a total rating may nonetheless be assigned on an extra-schedular basis upon a showing that the Veteran was unable to obtain or retain substantially-gainful employment during the claimed period.  38 C.F.R. § 4.16(b).  

When a veteran is unemployable by reason of service-connected disabilities and does not meet the percentage standards under 38 C.F.R. § 4.16(a), the claim must be submitted to the Director of VA's Compensation and Pension (C & P) Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) (2014).

Accordingly, the issue of entitlement to a TDIU prior to December 21, 2011 (on an extra-schedular basis) requires remand to the RO in order that the RO refer to VA's Director of C & P Service.  The Board notes that it may not assign an extra-schedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extra-schedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

Because the Veteran's informal claim for a TDIU was received on August 9, 2010 (his formal claim for a TDIU was received on October 29, 2010), evaluation of the Veteran's claim for entitlement to a TDIU prior to December 21, 2011 on an extra-schedular basis requires consideration of the evidence of record dated since August 9, 2009.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400(o)(2).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC is directed to refer the issue of entitlement to a TDIU prior to December 21, 2011, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) to the VA Director of the Compensation and Pension Service for adjudication.  The Director is requested to provide adequate reasons and bases for any decision, to include discussion of whether the Veteran meets the requirements for assignment of a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) at any time beginning August 9, 2009 (one year prior to the submission of his informal claim on August 9, 2010).  

2. Thereafter, readjudicate the issue of entitlement to an effective date prior to December 21, 2011, for entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished an appropriate Supplemental Statement of the Case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


